Citation Nr: 0316861	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial increased (compensable) rating 
evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran in this case served on active duty from May 1953 
to May 1955.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama. In that decision, the RO granted the 
veteran entitlement to service connection for bilateral 
hearing loss, and a zero percent (noncompensable) rating 
evaluation was assigned for such disability.  The veteran has 
perfected a timely appeal of the August 1998 rating decision.  
He has appealed for an increased initial (compensable) rating 
for his bilateral hearing loss.

On May 24, 2002, the Board denied the veteran a compensable 
disability evaluation for bilateral hearing loss.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In a January 2003 order, the Court granted the parties' Joint 
Motion to vacate and remand the Board's May 2002, decision.  
Pursuant to the actions requested in the Joint Motion, the 
issue of entitlement to a compensable evaluation for 
bilateral hearing loss was remanded to the Board for 
additional development and readjudication consistent with the 
directives contained therein.


REMAND

Unfortunately, the issue now on appeal above is not ripe for 
appellate adjudication.  

The record reveals that the RO failed to advise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), signed into law in November 2000, during the 
pendency of this appeal.  The VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

In this case, none of the RO's post November 2000 
correspondence to the veteran specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the increased rating claim currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

After providing the requested notification, the RO should 
attempt to obtain outstanding evidence for which the veteran 
provides pertinent information, and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2002).  Thereafter, the RO should take any 
additional notification and/or development action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.

In addition, the veteran's bilateral hearing loss has been 
evaluated under the provisions of 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100.  However, during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has 
held that, where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
also Baker v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet.App. 79 (1997) (per curiam order), holding 
that, although certain new rating criteria became effective 
after the appellant filed his appeal with the Court, VA and 
the Court are required to apply the amendments to the extent 
that they are more favorable to the claimant than the earlier 
provisions.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to June 1999, 
call for the consideration of the results of examinations 
using controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests.  38 
C.F.R. § 4.85 (2002).  These results are then charted on 
Table VI and Table VII, as set out in the Rating Schedule.  
In order to establish entitlement to an increased evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average pure tone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  

For due process reasons, remand of this case is necessary for 
the RO's initial consideration of the new rating criteria.  
Adjudication of the veteran's claim for increase must include 
consideration of both the old and the new criteria and that 
criteria which is most favorable to the veteran's claim must 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  .

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the increased rating claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  It should also 
be indicated which party would obtain 
what evidence.

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the 
disabilities under consideration that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite him to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.  After receiving the veteran's 
response (or a reasonable time period for 
his response has expired), the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  Thereafter, the veteran should be 
afforded VA ear and audiometric 
examinations in order to determine the 
severity of his service-connected 
bilateral hearing loss.  All indicated 
testing should be performed.  The claims 
folder must be made available to the 
examiners prior to the examinations so 
that pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiners should specifically state 
whether the claims folder was reviewed.  

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

6.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.  The RO's review should 
include consideration of both the old and 
new criteria for rating hearing loss in 
accordance with the Court's decision in 
Karnas case.  Review should include 
consideration of the new criteria that 
became effective on June 10, 1999, 
including 38 C.F.R. § 4.86(b) (2002).  
The RO should also consider the 
appropriateness of staged ratings, in 
accordance with the decision of the Court 
in Fenderson.  

If any benefits sought on appeal remain 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC (to include a summary of the 
pertinent legal authority codifying and 
implementing the VCAA, and clear reasons 
and bases for the RO's determination(s)), 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




